Citation Nr: 0027384	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to May 
1963 and from February 1966 to February 1977, including 
service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision from the Boston, Massachusetts, Regional 
Office (RO), which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran perfected a 
timely appeal to that decision.

The record shows that the veteran might be unable to work as 
a result of various health conditions.  In light of the 
veteran's wartime service, the Board finds that the record 
raises a claim of entitlement to nonservice-connected pension 
benefits.  See 38 C.F.R. §§ 3.151(a), 3.155 (1999); Pritchett 
v. Derwinski, 2 Vet. App. 116, 122 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 333-34 (1991).  In addition, 
contentions advanced by the veteran in a statement dated in 
March 2000 are to the effect that he is entitled to an 
increased rating for osteoarthritis with chronic low back 
strain.  These issues, however, have not been procedurally 
developed for appellate purposes, and they are not properly 
before the Board at this time.  These matters are referred to 
the RO for any actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat during service, and 
a verified or verifiable stressor event in service is not 
shown.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection for PTSD may be granted where the record 
shows medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1999).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have served in a combat situation, 
stressors related to that combat experience may be verified 
solely by the veteran's satisfactory lay testimony; however, 
non-combat related stressors require corroboration before 
they can be accepted as having actually occurred.  See Cohen 
v. Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD.  The 
veteran's DD Form 214 reflects service in Vietnam.  There are 
no combat awards or decorations reported.  The veteran's 
occupational specialty was as a movement's specialist.

A VA outpatient treatment record dated in March 1998 shows 
that the veteran was diagnosed as having PTSD.  In a VA 
medical statement dated later that same month, an examiner 
certified that the veteran has been his patient since August 
1997.  The examiner concluded that the veteran had a 
diagnosis of severe combat PTSD with chronic flashbacks and 
nightmares.

A statement from P. Foxx, the Case Manager of the PTSD Unit 
of the New England Shelter for Homeless Veterans, dated in 
April 1998 indicates that the veteran was initially treated 
by their organization in December 1997.  The case manager 
stated that the veteran came to them with all the classic 
symptoms of PTSD.  The case manager concluded that the 
veteran's symptoms were all a result of the veteran's duties 
with the Army in Vietnam where he served 39 months as an 
infantryman.  Additionally, it was noted that the veteran had 
been a member of their third Combat Support Group; that the 
veteran has been seeing two physicians at the Brockington VA 
Medical Center; and that the veteran has been in constant 
contact with the case manager to direct him and to help the 
case manager better manage his case.

To summarize, the medical evidence shows that PTSD has been 
diagnosed. However, there is no credible evidence that 
supports that the claimed inservice stressors actually 
occurred.  The veteran's statements, standing alone, do not 
establish that he was in combat.  The service personnel 
records indicate that the veteran served in Vietnam as a 
movement's specialist.  There is no indication that the 
veteran was in combat nor does the current information 
indicate he was involved in ambushes or that his unit 
sustained causalities while engaging the enemy.  In a letter 
dated in January 1998, the RO requested the veteran to 
furnish detailed information concerning the claimed 
stressors.  However, the veteran failed to respond.  
Accordingly, based on the current information, the Board 
finds that there is no credible supporting evidence showing 
that a claimed stressor, which reportedly occurred in 
Vietnam, took place.

The Board recognizes that the March 1998 VA examiner is 
competent to enter a diagnosis regarding the cause of the 
veteran's PTSD.  However, the reference to combat is based on 
the history provided by the veteran over twenty one years 
after his discharge from the period of service wherein the 
stressors were alleged to have occurred.  There is no 
indication that any doctor had personal knowledge of the 
inservice events.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

Accordingly, the Board concludes that there is no credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  Thus, service connection for PTSD is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
however, the Board concludes that the most probative evidence 
is negative and that the preponderance of the evidence is 
against the veteran's claim.  Therefore, there is no doubt to 
be resolved.


ORDER

Service connection for PTSD is denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

